                    Case 18-20672-JKO   Doc 45    Filed 11/08/18     Page 1 of 2




    ORDERED in the Southern District of Florida on November 8, 2018.




                                                    John K. Olson, Judge
                                                    United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA


      In re:                                                 Case No. 18-20672-JKO


      BRET WALTER BARNES                                    Chapter 7
      and HEIDI V. BARNES


               Debtor(s)


     __________________________________________/

                           ORDER ON REAFFIRMATION AGREEMENT

     The debtor BRET WALTER BARNES has filed a motion for approval of the reaffirmation

     agreement dated 10/10/18 made between the debtor and SunTrust Bank (D.E. # 15).
             Case 18-20672-JKO          Doc 45     Filed 11/08/18     Page 2 of 2



The court held the hearing required by 11 U.S.C. § 524(d) on notice to the debtor(s) and the

creditor on November 7, 2018.


COURT ORDER:

The court grants the debtor's motion under 11 U.S.C. § 524(c)(6)(A) and approves the
reaffirmation agreement described above as not imposing an undue hardship on the
debtor(s) or a dependent of the debtor(s) and as being in the best interest of the debtor(s).

The court grants the debtor's motion under 11 U.S.C. § 524(k)(8) and approves the
reaffirmation agreement described above.
                                             #
                                             #
                                             #
                Submitted by:
                /s/ Matthew E. Mazur, Jr., Esq.
                Matthew E. Mazur, Jr.
                Attorney for the Debtors
                2645 Executive Park Drive, Suite
                110
                Weston, Florida 33331
                Phone: (305) 466-3328
                Email: mmazurjr@mazur-law.com

 Attorney Mazur is directed to serve a conformed copy of this Order on all interested
 parties immediately upon receipt hereof and to file a certificate of service.
